Title: To James Madison from David Parish, 24 January 1816
From: Parish, David
To: Madison, James


                    
                        Sir,
                        Philadelphia the 24 Jany 1816.
                    
                    The warm interest you have never ceased to take in the affairs of our worthy friend Lafayette, induces me to transmit to you an Extract from a Letter I lately received from him, & to take the liberty of enquiring whether the location of the Land you wished to Secure to him near New-orleans, & about which there was some difficulty, when last I had the honor of conversing with You on the Subject, has been since then effected.
                    I propose writing to the General shortly & should be happy to be enabled to give him some satisfactory information in relation to this business. I am with high Regard Sir Your faithful & obed Serv
                    
                        
                            David Parish
                        
                    
                